Citation Nr: 1031243	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD), also claimed as anxiety.

2.  Entitlement to service connection for lumbar intervertebral 
disc syndrome and sciatic neuropathy.

3.  Entitlement to service connection for cervical joint and disc 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the RO.  

The Veteran appeared for an RO hearing in June 2007 and for a 
Travel Board hearing in September 2008.  

In March 2009, the Board remanded the foregoing issues to the RO 
for further development of the evidence.  The requested action 
has been completed, and the case is again before the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include PTSD and anxiety 
is not shown to be related to the Veteran's active duty service.

2.  Lumbar intervertebral disc syndrome with sciatic neuropathy 
is not shown to be related to the Veteran's active duty service.

3.  The Veteran is not shown to be suffering from cervical joint 
and disc disease.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD and anxiety 
was not incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009), 3.304 (effective July 13, 2010).

2.  Lumbar intervertebral disc syndrome with sciatic neuropathy 
was not incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  Cervical joint and disc disease was not incurred in or a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in September 2006 and August 2009 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in September 2006 and August 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examinations were provided, but medical 
examinations are not necessary regarding the issues on appeal.  
Regarding the cervical spine, there is no evidence of a current 
disability, and absent evidence of a present disability, no 
examination need be provided.  Regarding PTSD and the claimed low 
back disability, there is no credible indication of in-service 
onset.  Under such circumstances, VA is not obligated to provide 
medical examinations.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
service personnel records.  The record also contains private 
medical records.  Furthermore, the Veteran was afforded two 
opportunities to set forth his evidence and arguments at 
hearings.  One hearing was before a Decision Review Officer (DRO) 
at the RO, and the other was before the undersigned.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the stressor claimed by 
the veteran is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortal fire; grenade; small arms fire, included suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psychophysiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).

Discussion

PTSD, also claimed as anxiety

As apparent from the law and regulations applicable to claims of 
service connection, the criteria pertaining to establishing 
service connection for PTSD are different from the regulations 
for establishing service connection for other disabilities to 
include psychiatric disabilities.  In any event, because the 
Veteran is seeking service connection for a psychiatric disorder, 
the Board will consider entitlement to service connection for any 
present psychiatric condition, as mandated by the Court.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

The service treatment records do not reflect treatment or 
complaints suggestive of mental illness.  Indeed, the Veteran 
completed a report of medical history upon separation in which he 
specifically denied symptoms and manifestations such as frequent 
trouble sleeping, frequent or terrifying nightmares, depression 
or excessive worry, loss of memory or amnesia, bed wetting, 
nervous trouble of any sort, any drug or narcotic habit, and 
excessive drinking.  

The Veteran's DD Form 214 reflects that the Veteran served as a 
military policeman and that he had over two years of overseas 
service in Europe.  A review of the service personnel records as 
well as the service treatment records reflects that the Veteran 
was specifically present in Munich and Frankfurt.  No Vietnam 
service is apparent from official records.  

The Veteran submitted a January 2007 psychiatric assessment in 
which L.V. Yason, M.D. diagnosed PTSD.  Apparently, the Veteran 
sought treatment due to depression and anger management problems.  
On examination, the Veteran reported that he served two tours in 
Vietnam as a helicopter pilot and that he later worked with the 
Central Intelligence Agency (CIA) in the 1970's doing 
intelligence work.  The Veteran stated that he experienced 
traumatic events, particularly during the first tour in Vietnam, 
when he transported injured soldiers from the battlefield.  He 
suffered gunfire and assault, and asserted that he was wounded.  
He further detailed that his life was in danger most of the time.  
He stated that he witnessed the deaths and injuries of fellow 
soldiers.  The Veteran complained of nightmares of his Vietnam 
experiences, flashbacks, intrusive memories, and other troubling 
symptoms.  He indicated that over the years, he had trouble 
keeping jobs.  The Veteran reported that he lived with his wife 
and that he was working as an engineer.  As stated, Dr. Yason 
diagnosed PTSD and opined that it was related to traumatic 
experiences in Vietnam.

An October 1980 physician's report on disability for employment 
purposes reflected office visits and treatment between December 
1975 and October 1980 and diagnoses of irritable colon syndrome 
and anxiety neurosis.

In November 1980, the Veteran was approved for disability 
retirement as a police officer due to irritable colon syndrome 
and anxiety neurosis, a condition that had not improved despite 
counseling.  

In January 2007, the RO made a formal finding regarding a lack of 
information required to verify stressors in connection with the 
Veteran's claim of service connection for PTSD.  The RO's 
memorandum outlined the Veteran's assertions regarding in-service 
stressors.  The Veteran indicated that he was assigned as a CIA 
agent while stationed in Germany, and that he was a body guard 
and travelled to Vietnam.  He indicated that he witnessed 
American interrogators killing Viet Cong infiltrators in October 
1964.  The Veteran further stated that while in Saigon working 
for the CIA, his aircraft received enemy fire in January 1966.  
Finally, the Veteran claimed that he was a helicopter pilot in 
Vietnam from 1964 to 1965.  The RO indicated that it made all 
efforts to verify the foregoing and that all avenues for 
verifying the information had been exhausted and that the 
Veteran's service in Vietnam could not be verified.  The RO 
concluded that the service treatment records and personnel 
records did not show that the Veteran was in Vietnam and did not 
show that he was a pilot.  Finally, the RO stated that the 
evidence the Veteran submitted was insufficient to enable the 
verification of his allegations regarding the nature of his 
service.

In June 2007, the Veteran testified at a hearing before a DRO at 
the RO.  The Veteran asserted that he went to Military Police 
School and that he was later assigned to a Special Unit operated 
by the CIA and that he spent 18 months serving in Laos in covert 
operations related to telecommunications.  The mail would arrive 
at the United States Embassy in Saigon, where he would pick it 
up.  Essentially, his duties included escorting CIA operatives in 
Laos and serving as a crew member of a Huey aircraft.  He further 
stated that he was trained to fly an aircraft.  According to him, 
he ferried supplies from Saigon to Camp Harry.  

The Veteran submitted a December 2007 written statement of N.C.R. 
regarding a temporary (TDY) assignment in Vietnam in 
approximately June 1966.  Apparently, Mr. R. had just commenced 
working for the CIA as a civilian employee when he met the 
Veteran, who was still on active duty.  At the time of their 
meeting, according to Mr. R., the Veteran had just returned from 
Vietnam prior to his discharge from service.  He admitted that he 
had not personally seen the Veteran in Vietnam but that following 
the Veteran's discharge, he and the Veteran were colleagues at 
the CIA.  He asserted that many of their CIA coworkers had seen 
the Veteran in Vietnam.

The Veteran submitted a December 2007 written statement by 
J.R.P..  He indicated that he was an employee of the CIA in 
Munich from 1964 to 1966 and that an Army security team was 
assigned to his office.  One of the guards was the Veteran.  He 
recounted that he had volunteered for a CIA tour of duty in 
Vietnam and that prior to leaving for Vietnam, he had a 
conversation with the Veteran, who he believed had been in 
Vietnam prior to coming to Munich.  He stated that the Veteran 
had been stationed in Vietnam under CIA umbrella at the United 
States embassy.  Apparently, the Veteran had given him 
information regarding climate, food, and entertainment in Saigon, 
and the information served him well during his time in Vietnam.  
He indicated that the Veteran later worked for the CIA.  

The Veteran submitted a third December 2007 lay statement.  In 
the statement, J.W.D> indicated that after military police 
training, he was selected for a temporary duty assignment with 
the CIA in Iran from September to December 1964.  Following his 
Iran assignment, he was assigned to a security detachment in 
Munich where he lived in an apartment with a few others to 
include the Veteran.  After meeting the Veteran in December 1964, 
he learned that the Veteran had recently returned from a similar 
assignment in Vietnam in January or February of 1964.

In September 2008, the Veteran testified at a hearing before the 
undersigned.  He stated that he was with CIA special operations 
in Vietnam and Laos, and that he was on many flights around that 
region from which automatic weapons were fired.  He testified 
that he spent a total of approximately 11 months in Vietnam on 
three separate occasions.  As to his work history, the Veteran 
testified that following service, he worked for the CIA for a 
year and that after that he spent 13 years with a county police 
department.  Following his career as a police officer, he 
indicated that he had been working as a project manager in the 
construction of commercial buildings.  Regarding his PTSD claim, 
the Veteran testified that when CIA officials would travel to 
either Germany or Vietnam, they would request that the Veteran 
and another person act as security guards.  On one occasion, in 
approximately July of 1965, he accompanied the CIA officials to a 
safe house in Laos, where captured North Vietnamese people were 
executed "right in the room."  Another stressor consisted of 
picking up CIA special operations group operatives in January 
1964 who had been shot on a hill in Laos and bringing the remains 
back to the base, also in Laos.  The third incident was when he 
saw a CIA special operations group chopper go down and a blade 
slicing the gunner.  This too took place in January 1964.

An August 2009 letter from the county in which the Veteran was 
employed revealed that the Veteran had been employed by the 
county from August 1967 to March 1981.

In an August 2009 letter, the Veteran's third wife to whom he had 
been married since approximately 2000 wrote that she had come 
into contact with friends of the Veteran who indicated that he 
had worked with the CIA and that he had served in Southeast Asia.  
She stated that the Veteran suffered from PTSD, anger, a short 
temper, mood swings, and stress.  She indicated, moreover, that 
she recalled one particular year in which the Veteran went 
through five or six jobs due to his anxiety.  

The record reflects diagnoses of PTSD and anxiety.  As such, the 
Board will examine whether service connection is warranted for 
either condition.  Clemons, supra.  

As to the Veteran's anxiety disorder, there is no record that it 
existed before December 1975 and no competent opinion linking it 
to service.  Thus, given that almost a decade had elapsed between 
separation from service and the earliest indication of anxiety on 
record, and considering the lack of any indication by a competent 
professional of a nexus between anxiety disorder and service, 
service connection for anxiety is denied.  38 C.F.R. § 3.303.  
See also Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).  The Board notes that the Veteran is 
competent to provide evidence regarding symptoms such as those of 
anxiety, which are readily perceptible.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that the Veteran is 
claiming that symptoms of anxiety have been present since 
service, the Board does not find him credible, as he sought no 
treatment for the condition for many years after service and 
because he explicitly denied symptoms of anxiety on separation 
from service.  Thus, the Board will not rely on his allegations 
in this regard.  

The Veteran relates his current psychiatric disorders to 
incidents that occurred in Laos and/or Vietnam.  The record, 
however, contains no official documentation of service in these 
locations.  Rather, the record reflects over two years of service 
in Europe.  Next, the official documentation shows that the 
Veteran served as a military police officer, yet the Veteran 
claims that he was a helicopter pilot in Southeast Asia.  The 
Veteran maintains that he was a civilian employee with the CIA 
for a year following service, but he has produced no evidence of 
such employment such as a pay stub, personnel information, 
identification card, or other verification of employment.  

The Board does not find the Veteran's assertions regarding 
service in Vietnam credible because the lay statements he 
produced reflect only alleged service in Vietnam, even though the 
bulk of the claimed Southeast Asia service supposedly took place 
in Laos.  Presumably, his extensive service in Laos would have 
come to light in his dealings with fellow CIA operatives.  Next, 
the Veteran did not report any Laos service or Laos-related 
stressors when seeking treatment in January 2007.  Dr. Yason 
diagnosed PTSD based on a Vietnam-related stressor although at 
other times, the Veteran recounted stressors that occurred in 
Laos.  The Board observes that the Veteran told Dr. Yason that he 
was a helicopter pilot in Vietnam although his service personnel 
records indicate that he was a military police officer, and even 
according to his recitation of events, he served primarily as 
security for CIA officials in Laos and Vietnam.  Finally, the 
Board observes that the lay statements submitted are not from 
people who saw the Veteran in Laos, or anywhere else in Asia.  
Because of the inconsistencies in the evidence as well as the 
lack of any official evidence of service in Vietnam or nearby 
countries, the Board concludes that the Veteran's allegations 
regarding service in Southeast Asia are not credible.  Rather, 
the Board finds that the Veteran's only overseas service took 
place in Europe and that the Veteran served only as a military 
policeman.

Because the Veteran's alleged PTSD-inducing stressors are 
inconsistent with the nature of his service, namely as a military 
policeman Stateside and in Europe, the Board cannot accept them 
as true without any corroborating evidence.  38 C.F.R. § 3.304 
(effective July 13, 2010).  There is no corroborating evidence.  
Thus, because the Veteran's diagnosis of PTSD is based on a 
stressor that was not found to be credible, service connection 
for PTSD is not established.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Low back and cervical spine 

The service treatment records reflect no complaints regarding the 
lumbosacral spine, sciatic nerve, or cervical spine.  Indeed, on 
separation, the Veteran wrote, "I believe that I am in excellent 
health."  

A November 2001 Magnetic resonance imaging of the lumbosacral 
spine revealed disc protrusion, disc degeneration, and post 
laminectomy changes.  In November 2005, the Veteran underwent a 
lumbar myelogram.  A few days later, lumbar strain with possible 
disc herniation was diagnosed.  

In October 2005, the Veteran sought medical treatment after 
straining his back six days earlier while trying to stop a box 
from falling at work.  Apparently, the Veteran gave a history of 
back problems and of an L4-5 discectomy in 1990.  The diagnosis 
was of lumbar spondylosis with a possible herniated disc.  Later 
that month, lumbar radiculopathy was diagnosed.

The record contains no evidence of a cervical spine disability.

At his June 2007 DRO hearing, the Veteran testified that he 
sustained a back injury during service in Laos after a hard 
landing.  He indicated that he was a machine gunner.  He further 
testified that he had low back problems ever since.  

At his September 2008 hearing before the undersigned in September 
2008, the Veteran again stated that he sustained a back injury in 
service pursuant to a helicopter crash in Laos, while on his way 
to rescue injured Marines.

The Veteran is certainly competent to provide testimony regarding 
troubling low back and cervical spine symptomatology that began 
in service and has lasted to this day.  Layno, supra.  The Board, 
however, does not find the Veteran's allegations regarding 
service in Southeast Asia credible.  The Board incorporates 
herein by reference its rationale for not crediting the Veteran's 
allegations regarding service anywhere but in the United States 
and Europe as expressed immediately above in the section dealing 
with service connection for PTSD or other psychiatric disorder.  
Because the Board does not find the Veteran credible regarding 
the alleged circumstances of a back injury in service, the 
Veteran's assertions regarding adverse low back and cervical 
spine symptomatology from service to this day do not constitute 
probative evidence.

The evidence of record reflects a current low back disability.  
There is no reference to the low back earlier than 1990, many 
decades after separation from service.  There is no medical 
opinion reflecting a nexus between a low back disability and 
service.  Absent such nexus, service connection for the claimed 
low back disability is denied.  38 C.F.R. § 3.303.  Regarding the 
cervical spine, there is no objective evidence of a current 
disability.  A current disability is a prerequisite to the 
granting of service connection.  See, e.g., Gilpin, supra; 
Degmetich, supra.  AS such, service connection for a cervical 
spine disability is denied.  Id.; 38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision regarding either issue discussed herein.


ORDER

Service connection for PTSD, also claimed as anxiety, is denied.

Service connection for lumbar intervertebral disc syndrome and 
sciatic neuropathy is denied.

Service connection for cervical joint and disc disease is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


